 

o “ Case 3:20-cr-03803-CAB Document 31 Filed 05/03/21 PagelD.93 Page 1 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

_ JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Vz.

JUAN PEREZ-CARANCO (1)

USM Number 97885298

LC] - ;
THE DEFENDANT:

XI pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

_. UNITED STATES OF AMERICA

Case Number: 20CR3803-CAB

BLAKE EATON, FEDERAL DEFENDERS, INC.

 

Defendant’s Attorney

FILED

 

MAY 93 2021

 

 

 

L] was found guilty on count(s)

 

CLERK, U.S. DISTRICT GCQUAT

SOUTHERN DISTRIC1 OF CALIFOANIA

 

 

poe DEPUTY
after a plea of not guilty.
‘Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number(s)
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES 1
(FELONY)

The defendant is sentenced as provided in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

['] The defendant has been found not guilty on count(s)

L] Count(s)

 

Assessment : $100.00 - WAIVED.

L] JVTA Assessment*: $

1s

2 of this judgment.

 

dismissed on the motion of the United States.

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.

~] No fine L! Forfeiture pursuant to order filed

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

April 30, 2051)
Date of / ositigh of Sentence

, Included herein.

 

HON. Cathy Ann Sonchenso

UNITED STATES DISTRICT JUDGE

 

 
 

 

 

© “ Case 3:20-cr-03803-CAB Document 31 Filed 05/03/21 PagelD.94 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JUAN PEREZ-CARANCO (1) Judgment - Page 2 of 2
CASE NUMBER: 20CR3803-CAB

IMPRISONMENT
~The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of ~
_TIME SERVED (175 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Ol The defendant is remanded to the custody of the United States Marshal.

C] The defendant must surrender to the United States Marshal for this district:
O at A.M, on

 

 

[|] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O on or before
O as notified by the United States Marshal.
(1 as notified by the Probation or Pretrial Services Office.

* RETURN
I have executed this judgment as follows:
Defendant delivered on . to

at _ , with a certified copy of this judgment.

 

 

 

. UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
// |

20CR3803-CAB
